Title: To George Washington from Charles Lee, 18 July 1795
From: Lee, Charles
To: Washington, George


          
            Dear Sir
            Alexandria [Va.] 18th July 1795
          
          Some time ago I received from mr Gill your letter with the papers accompanying it for the purpose of preparing an instrument according to your instructions, which I regret could not have been done before now on account of my absence with my family from town on account of the Small pox. Only last teusday we returned and I mention this to excuse mr Gill as well as myself for the delay which has happened.
          I have endeavoured in the draft now sent to follow your meaning in every particular—as to the latter part of your letter I had some doubts, whether it was confined only to the lines of the two tracts which might interfuse if a strait line was the boundary between them or was extended to all the other boundaries of the demised tract if in other parts there should be interferences of other tracts of land. Mr Gill informs me only the former could be meant as your conversation or treaty only related to that particular—To me it seemeth immaterial inasmuch as you warrant only the title you have specially and not generally, and therefore the clause is Confined and not universal in its application.
          
          A distinct covenant is made a part of the deed, for the purchase of the inheritance, which will answer every purpose that a bond would, unless security was to be given by Mr Gill which seems not to be expected by you or him. He is as much bound under his hand and seal by the covenant; as if a bond was given; and in default of payment of the purchase money, compensation as adequate may be recovered for the breach of the covenant, as for the breach of the condition of the bond—Therefore I suppose a bond will be deemed by you unnecessary.
          The first deed which I drew is also sent, which does not vary substantially from the second, unless as to what I have before noticed; and as you only give a special warranty I do not think it an essential variance. With the most perfect respect & Esteem I remain your most obed. servant
          
            Charles Lee
          
        